PER CURIAM.
This is an appeal from a decree setting aside a conveyance made in fraud of creditors. The only issue *119is whether the original judgment under which the plaintiffs in this case claim is subject to collateral attack.
Two defects are alleged as bases for an attack upon the creditors’ original judgment: (1) The original action was one in the nature of replevin and the jury verdict awarded money damages without mentioning the right of possession. (2) The original judgment allowed interest although the verdict was silent upon the subject of interest. No appeal was taken from the original judgment.
It is not necessary to decide whether either of the two alleged defects could have been reviewed upon appeal, for it is clear that neither, even if shown to be a defect, could render a judgment void upon collateral attack. Van Natta v. Columbia County, 236 Or 214, 217, 388 P2d 18 (1963).
Affirmed.